DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US. Pub: 2016/0124229 A1) in view of Hiroshi et al. (EP 1,731,943). 
Regarding claim 1, Yokoyama discloses (in at least fig. 2) a display apparatus, comprising: an image light generating unit (120A) including a laser light source unit (410A) and a MEMS mirror (411A; [0053]) configured to reflect laser light emitted from the laser light source unit (see fig. 2), the image light generating unit (120A) being configured to generate image light (see fig. 2); an exit pupil expander (122A) configured to expand a luminous flux diameter of the image light from the image light generating unit ([0058]); a light-guiding plate (130A); a first surface relief-type diffraction grating (30a) provided at a light incidence portion of the light-guiding plate (130A) and on which the image light passing through the exit pupil expander (122A) is incident and enters the light-guiding plate (130A); and a second surface relief-type diffraction grating (32a) provided at a light emission portion of the light-guiding plate (130A) and through which the image light propagating inside the light-guiding plate exits (see at least fig. 2).
 Yokoyama does not expressly disclose the image light generating unit includes a speckle noise reduction section configured to reduce speckle noise in the image light.
Hiroshi discloses (in at least fig. 17; fourth embodiment) a display device comprised of, in part, an image generating unit (70) includes a speckle noise reduction section (74) to reduce speckle noise in the image light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yokoyama with the speckle noise reduction section of Hiroshi to reduce speckle noise in the image light.  
Regarding claims 2 and 3, Yokoyama as modified by Hiroshi does not expressly disclose the speckle noise reduction section includes a high-frequency wave superimposing circuit configured to perform a high-frequency wave superimposing process on the laser light source unit; and the speckle noise reduction section includes a temperature adjustment device configured to perform temperature adjustment on the laser light source unit. See Uchino (US. Pub:2012/0044279 A1), Mizuuchi et al. (US. Pub: 2009/0067459 A1) and Sumiyama (US. Pub: 2008/0192259 A1).
However, Hiroshi discloses (in at least fig. 17) the image generating unit comprised of, in part, a speckle noise reduction unit (74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a high-frequency wave superimposing circuit or a temperature adjustment device to form the speckle noise reduction section of Hiroshi for the benefit of performing a high-frequency wave superimposing process on the laser light source unit or performing temperature adjustment on the laser light source unit. Also, it has been held that the selection of known material based on its suitability for its intended use supported a prima facie obviousness determination.
  
Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US. Pub: 2016/0124229 A1) in view of Yonekubo et al. (US. Pub: 2018/0067326 A1). 
Regarding claim 4, Yokoyama discloses (in at least fig. 2) a display apparatus, comprising: an image light generating unit (120A) including a laser light source unit (410A) and a MEMS mirror (411A; [0057]), the laser light source unit (410A) being configured to emit image light composed of laser light and the MEMS mirror being configured to reflect the image light (fig. 2; [0053]); an exit pupil expander (122A; [0058]) configured to expand a luminous flux diameter of the image light from the image light generating unit (see fig. 2); a light-guiding plate (130A); an incidence side diffraction element (30a) provided at a light incidence portion of the light-guiding plate (130A) and on which the image light passing through the exit pupil expander (122A) is incident and enters the light-guiding plate (130A); and an emission side diffraction element (32a) provided at a light emission portion of the light-guiding plate (130a) and through which the image light propagating inside the light-guiding plate exits (see fig. 2).
Yokoyama does not expressly disclose a movement device configured to cause the exit pupil expander to move.
  Yonekubo discloses (in at least fig. 4) an image display device comprised of, in part, a movement device (31; [0066]-[0068]) configured to move the optical system (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the moving device of Yonekubo in the expander of Yokoyama in order to cause the exit pupil expander to move. 
Regarding claim 5, Yokoyama discloses (in at least fig. 2) the image light generating unit (120A) is configured to control an output of the laser light emitted from the laser light source unit (410A) based on information about a rotation angle of the MEMS mirror (411A).
Regarding claim 6, Yokoyama discloses (in at least fig. 2) the laser light source unit (410A) includes a plurality of laser light sources configured to emit the laser light in different wavelength ([0053]).
However, Yokoyama does not expressly disclose the plurality laser light sources emit laser light in identical wavelength.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laser unit of Yokoyama with a plurality of light sources configured to emit laser light in identical wavelength for the benefit of having a display device that emit light with a specific optical characteristics. 
Regarding claim 7, Yokoyama discloses (in at least fig. 2) the laser light source unit (410A) includes a plurality of laser light sources configured to emit the laser light in different wavelengths ([0053]).
Regarding claim 8, Yokoyama as modified by Yonekubo discloses all the claimed limitations except for the laser light source unit is a self-oscillating laser.
However, it is well-known in the art to use self-oscillating laser light source in display apparatus device. As evidence, Yamasaki et al. (US. Pub: 2009/0251883 A1~hereinafter “Yamasaki”) discloses a display apparatus (title) comprised of, in part, a self-oscillating laser (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the laser light source unit of Yokoyama as modified by Yonekubo, sine it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875